Title: To James Madison from James Leander Cathcart, 30 March 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


30 March 1803, “U. S Ship Chesapeake Gibraltar Bay.” No. 3. Notes that his last dispatch informed JM of transactions at Tunis; he now communicates those at Algiers. He and Morris arrived in the bay of Algiers on the evening of 19 Mar. and found there a French frigate whose commander informed them that Mustafa Dey had not declared war on France, as they had been told at Tunis, and that the frigate’s boat was on shore to arrange matters amicably if possible. “The Commodore order’d the Schooner to Stand in Shore in order to bring Mr. O’Brien off in the Morning, thus will the Dey be inform’d that Mr. Eaton was sent away from Tunis, by the Bashaw which will induce the Jews & Mr. OBrien to persist in persuading him not to receive me as Consul who undoubtedly will quote this transaction as precedent & insist upon the same priviledge.” At 1 P.M. on 20 Mar. O’Brien arrived on board and remained an hour. “He presented the Commodore with some papers the Contents of which are to me unknown [and] he gave me a letter which he said was an answer to mine of the 25th Novembr. It contain’d little but insolence which I treated with silent Contempt, its prominent features were the dey’s positive refusal to receive me & Mr. OBrien’s refusal to be amenable for his Conduct to any authority but the Government of the United States as he by no means considers himself superceeded by me.” Will answer O’Brien’s letter by the first opportunity and send the State Department a copy. O’Brien also furnished a list of the consular presents delivered in 1798.
O’Brien replied to Morris’s “interrogations” that the dey had refused the cash commutation, which was at O’Brien’s house, but might accept part of the following year’s annuity in cash when the stores arrived. He added that the U.S. owed the Jews $20,000, “which must be immediately paid as they were impatient for their Money.” He said the dey was “very much displeas’d” with the delay in the shipment of timber for shipbuilding, as it had prevented the completion of a cruiser which was “nearly ready to launch.” O’Brien repeated that the dey would not receive Cathcart and noted the U.S. “had better not displease him as he was negociating a peace with Portugal” that would allow Algiers access to the Atlantic to prey on U.S. commerce. “True answer’d I & all the presents we will ever give him, will not prevent his Cruising against us when that takes place. But, he will never have it in his power, to act the tragedy of 1793 again, so long as the United States has Vessels of War to oppose his depredations.”
“Mr. Eaton came on Board with Mr. OBrien, when the latter declar’d to the Commodore that several Months past some respectable subjects of Tunis declar’d to him at Algiers that the Prime Minister of Tunis had solemnly protested that he would endeavour by every means in his power to effect the Ruin of Mr. Eaton.” This is “presumptive evidence” that Eaton had “fallen a sacrifice to the Minister’s evil Machinations” and that Morris’s detention was premeditated not to obtain payment of the debt but to injure Eaton’s reputation and bring about his expulsion from Tunis.

“Enclosure A. is the Copy of a letter which I wrote to the dey & sent on Shore by Mr. OBrien, B. is a letter which I had wrote to the Jews, but the Commodore was apprehensive, that it might occasion some difficulty was I to send it, I therefore … suppress’d it. It carries in its text my reason for writing it, for so long as Mr. OBrien has a Credit upon the Jews, they will continue to act as before, and it is very immaterial to them whether I bear a Commission or not.”
The Chesapeake sailed at 5 P.M., leaving the schooner to wait for the dey’s replies to Morris’s and Cathcart’s letters. On 22 Mar. the Chesapeake met with six American merchantmen off Cap de Gatt, and several others have arrived at Gibraltar since. “This proves our Enemies want of enterprize which I assure you is our chief protection. I most sincerely hope that the Cruisers of Tripoli may not be at Sea if they are our merchantmen most undoubtedly run a great risque and it is more than probable that some will be captur’d.”
“On the 23d we Anchor’d in this Bay and a few hours after us arriv’d the Schooner with Mr. OBrien’s Answer to the Commodore which states that the dey will wait for the Stores, but positively will not receive me as Consul, from the United States that he has wrote to the President on the subject and awaits his Answer. It is a fact well known that when Mr. OBrien resign’d it was upon a supposition that his resignation would not be receiv’d by Government his motives for tendering it was to procure the Removal of Mr. Eaton which he failed to effect, every step which he has taken since my appointment serves to prove his intentions to maintain his post as long as possible & that he will never evacuate it unless by force, it therefore remains for Government to determine whether it wou’d not be to the interest of our Country to continue him in Office, however unworthy, and should I hazard an opinion on the subject it would be this, that so long as we continue to acquiesce in every demand of that Regency that he is the most proper person to remain there, it may cost us a few thousand dollars per annum more than is necessary to maintain our peace, but we shall be under no apprehensions from his energy or sense of national dignity for he is literally the echo of the Jewish Sanhedrim who are the Creatures of the Dey. If Government thinks proper to continue me in that post, it would facilitate my reception to write to the Dey by the ship that brings the Stores for Algiers and at the same time to write to the Jews to Stop Mr. OBriens credit he being no longer encharged with our affairs; I shall have the Consular present ready to present at the same time if not receiv’d before, which will interest the Dey and Regency in favour of my reception & the Jews having no longer an Interest in Mr. OBriens remaining there will cease to oppose my admission.… I hope no personal consideration will have any weight upon my account as the Interest of an individual I hope will never be held in competition with the public good & my services probably may be fully as usefull else where, & much more agreeable to myself. I have been long employ’d in this theatre of iniquity, may I not hope, that I may be remov’d to some place more eligible, especially as I can be, of little service here, it occurs to me that the difference which exists between the United States & Spain will furnish employment for several Gentlemen in our territory in their vicinity, if such appointments should be made I probably could render my Country more essential service there than in the Mediterranean as I am well acquainted with the language & Manners of the Spaniards in general.”

“The whole of our force in the Mediterranean is now here, what steps will be taken in the ensuing summer you will be inform’d by Commodore Morris. I wait his arrangements according to my instructions & will take a pleasure in giving him my opinion when ever he thinks proper to request it.” Presumes he will remain with Morris “some time longer,” but should they separate, Gavino will know where Cathcart can be found, “which most probably will be at Leghorn as the funds for the payment of our Consular present is there deposited.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 6 pp. In a clerk’s hand, signed by Cathcart. Docketed by Wagner as received 19 May. Extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:379–81. For enclosures (docketed by Wagner), see nn. 3 and 4.



   
   For Cathcart’s 25 Nov. letter to O’Brien, see Cathcart to JM, 29 Nov. 1802, n. 7. In his ten-page response, 10 Feb. 1803 (DNA: RG 59, CD, Algiers, vol. 6), O’Brien defended his conduct, discussed the status of U.S. obligations toward Algiers, and enclosed an English translation of the dey’s 17 Oct. 1802 letter to Jefferson.



   
   The signing of a truce between Algiers and Portugal in 1793 freed the Algerines to sail the eastern Mediterranean and the Atlantic, where they seized eleven American vessels within two months (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:46, 47–48, 52–53, 56).



   
   In enclosure A, a copy of his 19 Mar. 1803 letter to “His Excellency Monstapha Bashaw” (3 pp.), Cathcart announced his appointment as O’Brien’s successor, noted that $30,000 had been sent in lieu of stores for one year’s annuity, and promised that if this was not acceptable, stores would be sent, although the president wished to make a permanent substitution of cash for stores. He stated that an “elegant Consular present” was being prepared to show American desire for friendship with Algiers “notwithstanding the insidious insinuations of her enemies.” He mentioned having been recommended by Mustafa’s predecessor and promised to fulfill his instructions to cultivate peace and harmony between the U.S. and Algiers.



   
   Enclosure B is a copy of Cathcart to Baccri and Busnach, 19 Mar. 1803 (3 pp.), repeating the information given to the dey about Cathcart’s appointment and the annuity payment. Cathcart added that the debts of the U.S. would be paid, “provided, they are legally authenticated: and appear, to envolve in their consequences either, the honor, or interest, of the United States,” that all of O’Brien’s functions were suspended except the power of acting in Cathcart’s absence, and that the U.S. would not honor any debts contracted on its behalf by O’Brien after 19 Mar. “I presume,” he continued, “you will find, no difficulty, in continuing to furnish the United States, & her Agents, with pecuniary assistance,… but, should it, be inconvenient to you, to continue bankers, to the United States, you, will please to give me the earliest, intimation, of your intentions, in order, that, I may, establish a Credit, with a house in Leghorn or Marseilles.” Cathcart appended a note: “This letter was not sent on shore by Comodore Morris’s desire he being apprehensive that it might cause him trouble.”



   
   For O’Brien’s 20 Mar. 1803 letter to Morris, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:376. O’Brien addressed a copy of this letter to JM (DNA: RG 59, CD, Algiers, vol. 6), noting that it was “favourd. by The Conveyance of Consul Eaton,” and sent with it a copy of his 10 Feb. 1803 letter to Cathcart (see n. 1); the copies are docketed by Wagner, “Mr. OBrien’s correspondence with Mr. Cathcart 10 Feby. & 20 March 1803. / Recd. by Mr. Eaton in May 1803.” In a 21 Mar. postscript to his letter to Morris, not in the printed version, O’Brien related the minister of marine’s opinion that the dey might agree to accept partial payment in cash if the Americans were still in arrears after the stores arrived, adding that Cathcart’s letter to the dey had been interpreted by “a Gibraltar Jew” who had lately been in London as interpreter for the dey’s ambassador.



   
   For Mustafa Dey’s letter to Jefferson, see O’Brien to JM, 11 Oct. 1802, and n. 2.



   
   A full transcription of this document has been added to the digital edition.

